      8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 1 of 12 - Page ID # 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

TELENA MOSER, Personal Representative           )           Case No. _______________
     of the ESTATE OF TERRY L.                  )
     BERRY, JR., Deceased,                      )
                                                )
                   Plaintiff,                   )
                                                )
vs.                                             )
                                                )
SCOTT FRAKES, Director of the Nebraska          )     COMPLAINT, JURY DEMAND AND
     Department of Correctional Services,       )      REQUEST FOR PLACE OF TRIAL
     in his individual capacity;                )
BRAD HANSEN, Warden of Tecumseh                 )
     State Correctional Institution, in his     )
     individual capacity; and                   )
JOHN/JANE DOES 1-6, all employees of            )
     Tecumseh State Correctional                )
     Institution, in their individual           )
     capacities,                                )
                                                )
                 Defendants.                    )

        COMES NOW Telena Moser, Personal Representative of the Estate of Terry L. Berry,
Jr., Deceased, by and through her counsel of record, and for her causes of action against
Defendants, states as follows:


                           JURISDICTION, VENUE and PARTIES
        1.     This Court has jurisdiction pursuant to the provisions of 28 U.S.C. §§1331 and
1333 and 42 U.S.C. §1983.
        2.     Venue for this action is proper in the United States District Court for the District
of Nebraska because the acts and omissions complained of herein occurred in Tecumseh,
Johnson County, Nebraska.
        3.     Plaintiff Telena Moser is the duly-appointed Personal Representative of the Estate
of Terry L. Berry, Jr., PR 17-1088, Probate Court of Douglas County, Nebraska, and is a resident
of Sarpy County, Nebraska.




                                                1
    8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 2 of 12 - Page ID # 2



       4.      Defendant Scott Frakes (“Frakes”) is and was at all times relevant the Director of
the Nebraska Department of Correctional Services (“NDCS”). He is sued in his individual
capacity.
       5.      Defendant Brad Hansen (“Hansen”) was, at all times relevant, the Warden of the
Tecumseh State Correctional Institution (“TSCI”). He is sued in his individual capacity.
       6.      Together, Hansen and Frakes were the policymakers and final decision-makers
for TSCI at all relevant times, and were responsible for articulating, training, and ensuring
compliance with official and unofficial policies for the protection of inmates and any other
person inside the secured area of the facility.
       7.      DOES 1-10 are and/or were at all relevant times employed by the Nebraska
Department of Correctional Services as employees or contractors at TSCI.             Each of these
Defendants is sued in their individual capacities.
       8.      All actions and inactions alleged herein were done under color of state law.


                                  FACTUAL BACKGROUND
    PERVASIVE OVERCROWDING AND UNDERSTAFFING IN NDCS FACILITIES
       9.      According to its own report, NDCS was operating at approximately one hundred
and sixty percent (160%) of its design capacity in 2017.
       10.     According to this same report, TSCI was operating at approximately one hundred
and seven percent (107%) of its design capacity in 2017.
       11.     TSCI has a design capacity of 960 inmates.
       12.     In 2015, the Vera Institute of Justice (Vera) began to work with NDCS to curb its
overuse of segregated housing.
       13.     Vera issued a Report on November 1, 2016, which stated that Nebraska’s prison
system was “one of the most severely overcrowded prison systems in the United States”, and
noted that “prison overcrowding adversely affects the health, behavior, and morale of
incarcerated people and creates managerial problems and occupational health hazards for
correctional staff. For instance, overcrowded prison conditions are associated with [. . .]
increased risk of self-injurious behavior and suicide, and incidents of violence.”
       14.     Prior to and on April 15, 2017, Defendants Frakes and Hansen knew NDCS and
TSCI to be chronically overcrowded.

                                                  2
    8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 3 of 12 - Page ID # 3



       15.     Overcrowding increases the risk of tension, assaults, and other disturbances
resulting in serious injury and death, a fact that was foreseeable to Defendants Frakes and
Hansen before April 15, 2017.
       16.     In addition to being overcrowded, NDCS and TSCI, in particular, have been
chronically understaffed.
       17.     The Vera Report acknowledged TSCI’s inadequate staffing, and stated that,
“[u]nderstaffing and frequent staff turnover at NDCS are likely due to a number of factors,
including the location of some facilities far from population centers, a pay structure that is
uncompetitive and does not reward longevity, and stressful and perilous work environments due
to overcrowding and lack of resources.”
       18.     On April 15, 2017, NDCS and TSCI, in particular, suffered from understaffing,
high employee turnover, and mandatory overtime.
       19.     In addition to a shortage of protective services staff, TSCI was short caseworkers
who are responsible for developing a rapport with inmates.
       20.     Unit caseworkers have a number of duties, including the observation of inmates to
detect abnormalities, problems, or unrest, and the counseling of inmates in assisting them to
adapt to the prison environment.
       21.     Every day from the Vera Report on November 1, 2016, to April 15, 2017,
Defendants Frakes and Hansen knew NDCS and TSCI, in particular, to have inadequate staff to
manage their overcrowded inmate population.
       22.     Inadequate staffing increases the risk of tension, assaults, and other disturbances
resulting in serious injury and death, a fact that was foreseeable to Defendants Frakes and
Hansen before April 15, 2017.
       23.     As part of their duties and within the scope of their employment with the State of
Nebraska, Defendants Frakes and Hansen were responsible for staffing levels of TSCI and for
overseeing the inmate population levels within TSCI.


               UNSAFE CONDITIONS AND VIOLENT INCIDENTS AT TSCI
       24.     In addition to the overcrowding and understaffing that permeates NDCS,
conditions at TSCI fomented a more specific unsafe environment that erupted multiple times into
violent incidents resulting in numerous deaths in recent years.

                                                 3
     8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 4 of 12 - Page ID # 4



          25.   TSCI in particular has a history of violent assaults resulting from, at least in part,
inadequate staffing and overcrowding.
          26.   Specifically, on Mother’s Day in 2015, a riot broke out among TSCI inmates.
          27.   It took nearly ten hours for correctional officers and state troopers to regain
control of the housing unit.
          28.   By that time, two inmates had been killed, two correctional staff members were
injured, and TSCI sustained more than $2 million in property damage.
          29.   The “Mother’s Day Riot” was extensively investigated by NDCS, law
enforcement, the Nebraska Legislature and the media.
          30.   Those investigations identified deficiencies in staffing and in NDCS’s response to
the outbreak, including failure to protect inmates from assault and murder during the riot.
          31.   Those investigations also identified conditions that led to the Mother’s Day Riot,
such as overcrowding.
          32.   Defendants Frakes and Hansen were aware of all of the findings of those
investigations, and of the urgent need to correct the identified deficiencies in order to prevent
future riots.
          33.   Then on March 2, 2017, another riot erupted at TSCI when inmates rioted and set
a fire.
          34.   More than three-and-a-half (3½) hours passed before this riot was brought under
control.
          35.   By that time, another two inmates had been killed, and TSCI suffered significant
damage.
          36.   The “March 2017 Riot” was highly scrutinized by the media and lawmakers, who
suggested that overcrowding and understaffing were factors in, and/or responsible for, the rioting
resulting in the deaths of two inmates.
          37.   This riot further put the Defendants Frakes and Hansen on notice of the security
issues at TSCI.
          38.   Every day from the Mother’s Day Riot to the March 2017 Riot to April 15, 2017,
Defendants Frakes and Hansen knew that conditions of overcrowding and understaffing
persisted, and would continue to cause an ongoing, constant and substantial risk of serious and
avoidable pain, suffering, injury and death, to TSCI inmates.

                                                  4
    8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 5 of 12 - Page ID # 5



       39.      Due to overcrowding and inadequate staffing, NDCS and TSCI staff, as
supervised and administered by Defendants Frakes and Hansen, engaged in the overuse of
segregation, including restrictive housing units.
       40.      Restrictive housing is defined by Neb. Rev. Stat. § 83-170(13) as “conditions of
confinement that provided limited contact with other offenders, strictly controlled movement
while out of cell, and out-of-cell time of less than twenty-four hours per week.”
       41.      The purpose of restrictive housing is to separate a violent inmate from the general
population or to separate an inmate at risk of violence from the general population.
       42.      In 2017, NDCS’s rules and regulations, NAC Title 72, Section 003.02(A),
required all restrictive housing placements to be based on one of the following six categories:
             a. A serious act of violent behavior (i.e., assaults or attempted assaults) directed at
                correctional staff and/or at other inmates;
             b. A recent escape or attempted escape from secure custody;
             c. Threats or actions of violence that are likely to destabilize the institutional
                environment to such a degree that the order and security of the facility is
                significantly threatened;
             d. Active membership in a “security threat group” (prison gang), accompanied by a
                finding, based on specific and reliable information, that the inmate either has
                engaged in dangerous or threatening behavior directed by the security threat
                group, or directs the dangerous or threatening behavior of others;
             e. The incitement or threats to incite group disturbances in a correctional facility;
                and
             f. Inmates whose presence in the general population would create a significant risk
                of physical harm to staff, themselves and/or other inmates.
       43.      Restrictive housing is to be used as a last resort, with staff utilizing alternatives to
restrictive housing in every case possible, per NAC 72-004.01.
       44.      The Vera Report determined that “severe overcrowding, a shortage of corrections
and mental health staff, and insufficient educational, vocational, and therapeutic programming
and mental health treatment for incarcerated people” at NDCS facilities had led to an overuse of
segregation, including restrictive housing.



                                                    5
    8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 6 of 12 - Page ID # 6



        45.      In its goal to decrease the overuse of segregation at NDCS, Vera put forward
multiple recommendations to NDCS, including but not limited to:
              a. Improve the conditions of confinement in restrictive housing units to reduce the
                 negative effects of segregation, including by increasing out-of-cell time and
                 recreation, minimizing isolation and idleness, and providing opportunities for
                 rehabilitative programming;
              b. Expand vocational, educational, and therapeutic programming and activities for
                 the entire population, including those in restrictive housing.
        46.      As of April 15, 2017, Defendants Frakes and Hansen knew that the conditions of
restrictive housing required the increase of out-of-cell time and recreation, the minimization of
isolation and idleness, and provision for rehabilitative programming opportunities.
        47.      As of April 15, 2017, Defendants Frakes and Hansen knew that the conditions of
restrictive housing required an expansion of vocational, educational, and therapeutic
programming and activities for the inmate population, including those in restrictive housing.
        48.      Isolation from the general population, as well as a lack of recreational, vocational,
educational, and therapeutic programming, increases the risk of tension, assaults, and other
disturbances resulting in serious injury and death, a fact that was foreseeable to Defendants
Frakes and Hansen before April 15, 2017.
        49.      As part of its management of excessive overcrowding, TSCI staff, as supervised
by Defendants Frakes and Hansen, engaged in the practice of double bunking inmates in
restrictive housing cells.
        50.      The Vera Report stated that whenever double-celling was employed by NDCS,
“always ensure that individuals are carefully matched to minimize the risk of dangerous
situations.”
        51.      NDCS’s Administrative Regulation 210.01(VIII) details the process by which
inmates in restrictive housing may share a single cell.
        52.      As part of that process, various unit managers and unit case managers are to
confer after reviewing a classification study, classification/reclassification action form, PREA
(Prison Rape Elimination Act) documents, and Security Threat Group documents regarding each
inmate considered for the same cell.
        53.      Correctional staff are required to consider, at minimum, the following items:

                                                   6
    8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 7 of 12 - Page ID # 7



                a. History of assaultive behavior
                b. Reason for Segregation/Restrictive Housing status
                c. Central Monitoring
                d. PREA Score (aggression/vulnerability)
                e. Security Threat Group affiliation
          54.      After considering the above items, staff members are to determine the most
appropriate housing location for inmates assigned to a restrictive housing status and to then
complete a form titled Restrictive Housing Assignment of Living Location.
          55.      Section VIII(G) of Administrative Regulation 210.01 provides that, if a decision
is made to double bunk two inmates, “the persons making the decision shall state in writing why,
at the time of the cell assignment, the cell assignment provides each cellmate with reasonable
safety from assault.”
          56.      Consequently, the above requirement for making a written statement regarding
reasonable safety from assault is mandatory, rather than a discretionary function, when bunking
more than one inmate in a cell.
          57.      Due to excessive overcrowding and chronic understaffing, TSCI staff, as
supervised by Defendants Frakes and Hansen, engaged in the use of double bunking inmates in
restrictive housing units without following the proper procedure for placement.
          58.      On April 15, 2017, Defendants knew that NDCS and TSCI double bunked
inmates in restrictive housing units without following proper protocol, due to excessive
overcrowding and chronic understaffing.
          59.      Double bunking inmates in restrictive housing, without following proper
procedure for placement, increases the risk of tension, assaults, and other disturbances resulting
in serious injury and death, a fact that was foreseeable prior to April 15, 2017.


     SPECIFIC RISK OF BERRY DOUBLE-BUNKING, RESULTING IN HIS DEATH
          60.      On November 20, 2015, Terry L. Berry, Jr. (“Berry”) entered the custody of
NDCS after being convicted of two charges, 2nd Degree Forgery and Assault by a Confined
Person.
          61.      Berry was sentenced to three to four years, and his parole eligibility date was
February 23, 2017. His tentative release date was December 8, 2017.

                                                       7
    8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 8 of 12 - Page ID # 8



        62.       On August 31, 2006, Patrick W. Schroeder (“Schroeder”) entered the custody of
NDCS after being convicted of First Degree Murder, Use of a Deadly Weapon to Commit a
Felony, and six counts of Second Degree Forgery.
        63.       Specifically, Schroeder had robbed a 75-year old man, brutally murdered him, and
dumped his body in an abandoned well, reportedly because he was “tired of pinching pennies”.
        64.       In April 2017, Schroeder was serving a life sentence and was known by staff at
TSCI as having a bad temper.
        65.       As of that date, Schroeder had been living at TSCI since 2007, and an extensive
amount of that time was spent in restrictive housing.
        66.       Berry was also known for his behavior and was identified as needing anger
management programming.
        67.       Berry was placed on a waiting list in March 2016, but never did receive anger
management programming.
        68.       On April 10, 2017, Doe 1 requested Schroeder to move out of his cell to a
different unit.
        69.       Schroeder was told by Doe 1 he would be double bunked with another inmate if
he refused the request to move, although Schroeder informed Doe 1 that he, Schroeder, would
not accept double bunking.
        70.       About fifteen (15) minutes before he was to move into his new cell, Schroeder
was informed that his cellmate would be Berry.
        71.       Schroeder informed Doe 2 that double bunking with Berry was unacceptable
because he knew Berry to have enemies, was talkative and was believed to be dirty.
        72.       However, Schroeder was informed that the decision had been made and would not
be changed.
        73.       Also on April 10, 2017, Berry was informed by Doe 3 that he would be moving
cells that day, and was informed that if he refused the move, Berry would be double bunked with
another inmate.
        74.       Two unit managers of TSCI, Does 4 and 5, were responsible for making the joint
decision to double bunk Berry and Schroeder in restrictive housing.
        75.       The decision to double bunk Schroeder and Berry by Does 4 and 5 was due to
overcrowding, as no single occupancy cells were available in the unit.

                                                  8
    8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 9 of 12 - Page ID # 9



       76.       On information and belief, it was not considered by Does 4 and 5 that Berry was
days away from his parole hearing at which he would likely be released, and that Schroeder was
serving a life sentence.
       77.       Further, Does 4 and 5 did not complete the compatibility assessment until after
each inmate was warned that they would be double bunked with another inmate if they did not
comply with the directive to move cells.
       78.       Finally, Does 4 and 5 failed to complete the statement required by Administrative
Regulation 210.01, wherein they were required to state why the cell assignment provides each
cellmate with reasonable safety from assault.
       79.       In short, Does 1-5 did not follow proper procedure required by Administrative
Regulation 210.01(VIII)(G), thereby facilitating an environment in which a subsequent assault is
more likely to occur.
       80.       Further, the investigation of the Office of Inspector General of the Department of
Correctional Services discovered that Doe 2 knew that Schroeder did not want to have a cellmate
and had actual knowledge of a dangerous condition if Schroeder and Berry shared a cell.
       81.       Doe 2 expressed her concerns regarding the placement, stating that she
“personally felt that it was not the best idea” since Berry “was known to be very talkative and
bothersome”, and that Schroeder “in for life, with a temper would not want someone like” Berry
as a cellmate.
       82.       Doe 2 contacted the Lieutenant, Doe 6, but was informed “there wasn’t much that
could be done unless she called the person responsible for making the decision at their home.”
       83.       Doe 2 separately expressed her concerns to two other staff members.
       84.       Despite Schroeder’s express objections, Doe 2’s explicit knowledge of the
dangerous condition, and Doe 2’s explicit warning to her supervisor Doe 6 and others, Schroeder
and Berry were placed in the same restrictive housing cell on April 10, 2017.
       85.       For five days, between April 10 and April 15, 2017, none of the Defendants
reviewed Berry’s placement with Schroeder to ensure Berry reasonable safety from assault,
despite specific knowledge of the risk posed by placing them in the same cell.
       86.       On April 15, 2017, Schroeder found Berry’s mere talking intolerable, and
Schroeder proceeded to assault Berry.



                                                 9
  8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 10 of 12 - Page ID # 10



         87.   Schroeder wrapped his arm around Berry’s neck and squeezed for five minutes.
He then retrieved a towel and twisted it around Berry’s neck until he felt certain Berry was dead.
         88.   Schroeder then attempted to alert prison staff, but no one responded until a routine
check.
         89.   On April 15, 2017, TSCI staff attempted CPR and then sent Berry to the Johnson
County Hospital in Tecumseh, Nebraska before he was transported to Bryan Health West
Campus in Lincoln, Lancaster County, Nebraska.
         90.   On April 17, 2017, doctors at Bryan Health declared Berry brain dead.
         91.   On April 19, 2017, Berry was taken off of life support at which time he died.
         92.   An autopsy confirmed the cause of death to be asphyxia due to external
compression of the neck structures (strangulation), and the manner of death to be homicide.


                                  FIRST CAUSE OF ACTION
                 EIGHTH AMENDMENT PURSUANT TO 42 U.S.C. § 1983
         93.   Plaintiff incorporates the foregoing paragraphs 1- 92, as if fully set forth herein.
         94.   When Berry was incarcerated under Defendants’ supervision and custody, they
were obligated to take reasonable measures to guarantee his safety and to protect him from
violence at the hands of other inmates.
         95.   Defendants subjected Berry to a substantial risk of serious harm, to wit:
           a. Defendants’ failure to adequately respond to objective warnings of serious risk to
               inmate life and safety following the Mother’s Day Riot and the March 2017 Riot;
           b. Defendants’ failure to follow accepted standards regarding single-cell occupancy;
           c. Defendants’ failure to provide increased out-of-cell time and recreation, a
               minimization of isolation and idleness, and rehabilitative programming
               opportunities, such as anger management programming, for restrictive housing
               inmates, including Berry;
           d. Defendants’ failure to complete required and necessary protocols when double
               bunking inmates in restrictive housing, including the written statement portion of
               the “Restrictive Housing Assignment of Living” worksheet requesting to state in
               writing why, at the time of the cell assignment, the cell assignment provides each
               cellmate with reasonable safety from assault;

                                                 10
  8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 11 of 12 - Page ID # 11



           e. Defendants’ failure to heed Schroeder’s express objections that double bunking
               with Berry would not work for him;
           f. Defendants Frakes’s and Hansen’s failure to adequately train, monitor and
               supervise TSCI staff to ensure that proper protocol were followed in housing
               decisions;
           g. Defendants’ failure to heed Doe 2’s objections to the placement of Schroeder and
               Berry in the same restrictive housing cell;
           h. Defendants’ failure to consider, and/or willful ignorance of, Schroeder’s
               substantial history of violent assault when assessing his compatibility with Berry;
           i. Defendants’ failure to consider, and/or willful ignorance of, Berry’s proximity to
               being released on parole and/or his tentative release date when determining to
               double bunk Berry with Schroeder;
           j. Defendants’ decision to double bunk Schroeder and Berry;
           k. Defendants’ failure to staff TSCI with enough personnel, including unit
               caseworkers, to provide observation of inmates to detect abnormalities, problems,
               or unrest, and the counseling of inmates in assisting them to adapt to the prison
               environment, including inmates Berry and Schroeder;
           l. Defendants’ failure to curb excessive overcrowding to minimize the utilization of
               double bunking in single-cell, restrictive housing;
           m. For a period of five days following the decision to double bunk Berry and
               Schroeder, Defendants’ failure to investigate Doe 2’s specific warning; and
           n. Other acts and/or omissions to be determined at trial or other dispositive hearing.
        96.     Defendants had actual knowledge of each of these risks, but disregarded or acted
with deliberate indifference to Berry’s safety.
        97.     By the failures enumerated above, Defendants failed to act in good faith and
without malice toward Berry’s constitutional rights.
        98.     Based on the foregoing acts and/or omissions, Berry suffered physical, mental and
emotional injury, to include the loss of his life.
        99.     The acts and omissions of Defendants in this case were so gross and culpable in
nature that they constitute reckless indifference and wanton disregard for the law and for the
lives and safety of others, including Berry.

                                                     11
  8:18-cv-00551-LSC-MDN Doc # 1 Filed: 11/26/18 Page 12 of 12 - Page ID # 12



       100.    As a result of Defendants’ actions as alleged herein, Plaintiff has been required to
retain the services of attorneys and is entitled to a reasonable amount for attorney’s fees pursuant
to 42 U.S.C. § 1988 for those violations covered by the Civil Rights Act.
       101.    Plaintiff requests that this matter be tried to a jury in Omaha, Nebraska.


       WHEREFORE, Plaintiff requests the Court find that the Defendants herein were
deliberately indifferent to the safety of Terry Berry based on the foregoing allegations of acts
and/or omissions; enter judgment in favor of the Plaintiff in the following amounts:
          A. Compensatory damages in an amount to be proven at trial, for Berry’s physical,
              emotional and mental injuries and pain and suffering;
          B. Punitive damages to punish and deter the reprehensible conduct alleged in this
              Complaint;
          C. Reasonable attorney’s fees;
          D. The costs of this action;
          E. Additional damages as are proven at trial; and
          F. Such other relief as this Court deems equitable and proper.


       DATED November 26, 2018
                                      TELENA MOSER, Personal Representative of the
                                      Estate of TERRY L. BERRY, JR., Plaintiff


                                  By: /s/ Thomas J. Monaghan
                                      Thomas J. Monaghan, #12874
                                      Rodney C. Dahlquist, Jr., #23912
                                      Dornan, Troia, Howard, Breitkreutz & Conway PC, LLO
                                      1403 Farnam Street, Suite 232
                                      Omaha, NE 68102
                                      (402) 884-7044
                                      (402) 884-7045 fax
                                      Tom@dltlawyers.com
                                      Rodney@dltlawyers.com
                                      Attorneys for Plaintiff




                                                12
